Citation Nr: 0948355	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Board denied the Veteran's claim in July 2008.  In August 
2009, the Veteran's attorney and the VA's General Counsel 
filed a joint motion with the United States Court of Appeals 
for Veterans Claims (Court) to vacate the Board's decision 
and remand the case.  The Court granted the motion.  The 
basis for the motion was VA's failure to provide adequate 
reasons and bases for its determination that the Veteran did 
not serve in combat, VA's failure to provide adequate reasons 
and bases for its finding that the VA examinations of record 
were more probative than the private examination of record, 
and VA's failure to consider whether the lay statements of 
record constituted evidence of continuity of symptoms since 
the Veteran's military service.    


FINDING OF FACT

The Veteran has PTSD that is attributable to military 
service.  


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

In the alternative, where evidence, regardless of its date, 
shows that a Veteran had a chronic disability in service, or 
during an applicable presumptive period, and still has that 
disability, service connection may be granted.  The evidence 
must be medical unless it relates to a condition as to which 
lay observation is competent.  38 C.F.R. § 3.303(b).

If chronicity is not applicable, service connection may still 
be established on the if the condition is noted during 
service, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  38 C.F.R. §3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b).

The Veteran has claimed that several men from his unit were 
killed in action.  The Veteran also reported that he was in 
constant contact with the enemy upon his arrival in Vietnam 
and his unit came under sniper fire and was involved in 
firefights on numerous occasions during his service in 
Vietnam.  The Veteran also indicated that he was requested to 
escort home the remains of his enlistment buddy [redacted]
[redacted].

Associated with the claims file are lay statements from the 
Veteran's wife and several friends.  The statements indicate 
that the Veteran suffered flashbacks, was always on guard, 
did not like helicopters, sat with his back to the wall when 
eating in restaurants, was distrustful of others, and 
suffered from depression.  The Veteran's wife reported that 
the Veteran awoke nightly due to violent dreams of Vietnam 
and did not have any close friends.  She stated that he had 
fits of anger, was depressed, and had poor short term memory.

The Veteran's personnel records indicate that he served with 
Troop B, 1st Squadron, 4th Cavalry, 1st Infantry Division in 
the Republic of Vietnam from March 26, 1968, to October 24, 
1968.  Information provided by the United States Armed 
Services Center for Research of Unit Records shows that the 
Veteran departed his unit on November 2, 1968.  A June 2007 
correspondence from JSRRC indicates that Operational Reports-
Lessons Learned submitted by the 1st Infantry Division 
reveals that the Veteran's unit was engaged with an unknown 
size element of the 7th North Vietnamese Army Division on 
October 6, 1968.  The information indicates that the 
Veteran's unit was engaged with enemy rocket propelled 
grenades (RPGs) which resulted in one United States soldier 
killed-in-action (KIA), six U.S. members wounded in action 
(WIA), and forty-three North Vietnamese KIA.  Additionally, 
Fire Support Base (FSB) Rita was subjected to intense 
shelling by an enemy force with RPG, mortar, and rocket fire 
along with several ground probes on November 1, 1968.  The 
Veteran's unit was noted to be located at FSB Rita along with 
other units.  The incident resulted in twelve United States 
casualties KIA, fifty-four WIA, and twenty-seven enemy KIA.  
A United States Army casualty file also listed a Specialist 
Four (SP4) [redacted] as killed as a result of a non-
hostile incident on April 23, 1968, in Tay Ninh Province, 
South Vietnam.  The file verifies that SP4 [redacted] home of 
record was[redacted], Indiana, the same as the Veteran's home. 

Associated with the claims file is information from the 
Vietnam War Memorial, which indicates that [redacted] died 
on October 6, 1968, in Binh Long, South Vietnam as a result 
of small arms fire.  His death was classified as a hostile 
ground casualty.  Mr. [redacted] was a member of the 1st 
Infantry Division.  

The Veteran was afforded a VA examination in June 2005.  The 
examiner reviewed the claims file.  The Veteran indicated 
that he accompanied his friend's casket back to the United 
States and was involved in combat and witnessed soldiers and 
the enemy being killed or wounded.  However, the examiner 
indicated that the Veteran did not meet criterion A (stressor 
criteria).  The examiner indicated that it was questionable 
whether the Veteran met criterion B because he did not report 
persistently experiencing events and his experiences in 
Vietnam.  The examiner found that the Veteran did not meet 
Criterion C because he was interested in the Iraq war and was 
in contact with his family and had friends with whom he 
socialized.  The examiner indicated that the Veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The 
examiner diagnosed the Veteran with adjustment disorder with 
depressed mood and alcohol abuse.

Associated with the claims file is a private psychology 
examination performed by J. Mangold, Ph.D., in February 2006.  
Dr. Mangold indicated that he had reviewed the Veteran's 
claims file and determined that while the July 2005 VA 
examiner found that the Veteran did not meet criterion C (the 
avoidance criterion) for PTSD, he felt the Veteran did indeed 
meet criterion C based on his clinical interview of the 
Veteran and several lay statements submitted by the Veteran's 
wife and friends.  Dr. Mangold indicated that the Veteran met 
criterion A in that he was exposed to traumatic events.  The 
Veteran reported that he was involved in firefights and 
ambushes and witnessed fellow soldiers being wounded and 
killed.  Dr. Mangold indicted that the Veteran met criterion 
B in that he persistently reexperienced the traumatic events.  
The Veteran indicated that he had flashbacks of Vietnam, 
recurrent distressing dreams of Vietnam, and had 
psychological distress at exposure to internal/external cues 
that symbolized or resembled the traumatic event.  Dr. 
Mangold indicated that the Veteran met criterion C in that he 
persistently avoided stimuli associated with the trauma and 
numbing of general responsiveness.  Dr. Mangold reported that 
the Veteran's spouse indicated that the Veteran avoided 
discussing Vietnam.  The Veteran indicated that he avoided 
reunions or discussing Vietnam.  He had to force himself to 
put the memories of Vietnam together.  The Veteran avoided 
getting close to anyone and often feels that he does not have 
long to live due to his depression.  Dr. Mangold indicated 
that the Veteran also met Criterion D.  The Veteran indicated 
that he had difficulty falling or staying asleep, suffered 
road rage, had difficulty concentrating, and was 
hypervigilant about his work.  Dr. Mangold indicated that the 
Veteran experienced the symptoms of criteria B, C, and D for 
nearly forty-years after he returned from Vietnam.  Dr. 
Mangold diagnosed the Veteran with chronic PTSD increasing in 
severity since his retirement.  

The Veteran was also afforded a VA examination in November 
2006 by a board of two psychiatrists.  The examiners reviewed 
the claims file.  The Veteran reported several stressful 
events including being involved in frequent firefights.  He 
said he did not witness or participate in any atrocities.  
The examiners indicated that the Veteran did not the criteria 
for PTSD aside from criterion A.  The examiners found that 
the Veteran did not meet criterion B because he did not 
report recurrent distressing dreams but rather a theme of 
being unable to escape from a bad situation.  Additionally, 
he did not report recurrent distressing recollections or 
intense psychological distress at exposure to internal or 
external stimuli.  Finally, they reported that the Veteran 
did not meet criterion C because there was no suggestion that 
the Veteran avoided thoughts, feelings, or conversations 
associated with trauma; did not avoid activities arousing 
recollections of the trauma; and did not evidence diminished 
interest in participation in activities.  The examiners found 
that the Veteran reported interactions with his family, 
participated in hobbies, and had a stable marriage.  The 
examiners finally concluded that the Veteran did not meet 
criterion D because he did not have chronic insomnia, 
irritability, or outbursts of anger.  They indicated that the 
Veteran reported some difficulty with sleep and difficulty 
concentrating.  Psychometric testing was not performed.  The 
examiners diagnosed the Veteran with alcohol dependence and 
adjustment disorder.  

Service department evidence has confirmed several of the 
Veteran's reported stressors.  His unit was engaged with RPGs 
and mortar and rocket fire on several occasions which 
resulted in KIAs and WIAs.  Additionally, information from 
the Vietnam Memorial Wall confirms that a soldier from the 
Veteran's unit was killed as a result of gun fire during 
hostilities.  Consequently, the Veteran's claimed stressors 
are confirmed.  

Furthermore, while the VA examiners of record indicated that 
the Veteran did not meet the criteria for PTSD, Dr. Mangold 
included a detailed examination of the Veteran and, after 
consideration of both the clinical interview of the Veteran 
and lay statements from the Veteran's wife and friends, 
concluded that the Veteran met the criteria for PTSD.  Dr. 
Mangold linked the Veteran's diagnosis to his reported 
stressors. 

Considering all the evidence of record, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).The 
evidence shows a diagnosis of PTSD which meets the pertinent 
criteria and several verified stressors upon which the 
diagnosis was based.  The Board consequently finds that the 
Veteran has PTSD as a result of his military service and 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


